427 F.2d 719
Allie REYNOLDS, on behalf of himself, and all other formerand present Major League Baseball Playerssimilarly situated, Plaintiff-Appellant,v.John W. GALBREATH, Calvin Griffith, James P. Bunning andRichard Hall, as constituting the Major League BaseballPlayers' Pension Committee, and Charles Segar as the MajorLeague Baseball Players' Pension Committee Administrator,Defendants-Appellees, and Major League Baseball PlayersAssociation, Intervening Defendant-Appellee.
No. 737, Docket 34542.
United States Court of Appeals, Second Circuit.
Argued May 1, 1970.Decided May 18, 1970.

J. Norman Lewis, New York City (Nemeroff, Jelline, Danzig, Paley & Kaufman, New York City, of counsel), for plaintiff-appellant.
John H. Morse, New York City (Cravath, Swaine & Moore, Edward O. Byrne, Jeffrey M. Bernback, New York City, of counsel), for defendants-appellees.
Richard M. Moss, New York City, for intervening defendant-appellee.
Before HAYS, ANDERSON and FEINBERG, Circuit Judges.
PER CURIAM:


1
We affirm on the basis of the late Judge Herlands' opinion in the district court (S.D.N.Y. April 20, 1969).